Citation Nr: 0006144	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  94-44 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an additional lung 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to May 
1949 and from September 1950 to May 1952.  In a May 1994 
rating action, the Department of Veterans Affairs (VA) 
Regional Office, Milwaukee, Wisconsin, denied entitlement to 
service connection for a lung disability, apart from the 
veteran's service-connected pleurisy with tuberculosis and 
effusion that had been rated noncompensable for many years.  
The veteran was notified of the decision in June 1994.

In April 1996, an appeal was before the Board of Veterans' 
Appeals (Board) on the issue of reimbursement or payment of 
unauthorized medical services and the Board indicated that 
the question of service connection for a lung disability, 
apart from the veteran's service-connected pleurisy, was 
inextricably intertwined with the reimbursement issue.  The 
Board remanded the case to the regional office for further 
action with regard to that issue.  The veteran was sent 
supplemental statements of the case in August 1996 and March 
1997 indicating that the claim for service connection for a 
lung disability, apart from the service-connected pleurisy, 
was not well grounded.  The case was again before the Board 
in October 1997.  In a separate decision, the Board denied 
entitlement to reimbursement or payment of the cost of the 
unauthorized medical services in question.  The Board 
remanded the issue of service connection for a lung 
disability so that the regional office could review the claim 
on the basis of whether new and material evidence had been 
submitted sufficient to reopen the claim after the May 1994 
rating action denying service connection for such condition.

In October 1997 and March 1998, the veteran was sent 
supplemental statements of the case indicating that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a lung disability, apart from the 
service-connected pleurisy with tuberculosis and effusion.  
The case was again before the Board in December 1998, when it 
was noted that the veteran had provided copies of letters by 
him dated in July 1994 indicating disagreement with the May 
1994 rating action.  It was noted that, in essence, he was 
currently contending that he did initiate an appeal from the 
May 1994 rating action within the time limitation and that 
his appeal on that issue had therefore been pending since 
that time.  The Board remanded the case to the regional 
office for further action, including obtaining further 
information regarding the July 1994 letters from the veteran.  
The Board indicated that if a notice of disagreement was 
timely filed from the May 1994 rating decision, the question 
of service connection for a lung disability, apart from the 
veteran's service-connected lung disorder, should be 
considered on a de novo basis and that otherwise, the review 
should be limited to the issue of whether new and material 
evidence had been presented regarding that question since the 
May 1994 rating action.

The regional office later obtained information reflecting 
that the July 1994 letters from the veteran had been received 
by the VA in August 1994.  The regional office also 
determined that a November 1992 claim by the veteran for 
service connection for an additional lung disability had been 
pending since the veteran had submitted a notice of 
disagreement in June 1993 with a June 1993 rating action.  
The veteran was sent supplemental statements of the case in 
February and July 1999.  The case is again before the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The veteran has established service connection for 
pleurisy with tuberculosis and effusion, rated noncompensable 
for many years.

2.  He has recently been found to be entitled to VA 
disability compensation for post thoracotomy pain with 
history of rib fractures under 38 U.S.C.A. § 1151 as though 
the disability were service connected, effective from March 
1996.  A 20 percent evaluation is in effect for that 
disability.

3.  A lung disability, apart from the veteran's service-
connected lung disability, was not demonstrated either during 
the veteran's active military service or for many years 
following his separation from service.

4.  There is no medical evidence establishing a relationship 
between the veteran's service-connected pleurisy with 
tuberculosis and effusion and any of the other lung disorders 
initially manifested many years after service, including 
chronic obstructive pulmonary disease.


CONCLUSION OF LAW

A lung disability, apart from the veteran's service-connected 
pleurisy with tuberculosis and effusion, was not incurred in 
or aggravated during his active military service and is not 
proximately due to or the result of a service-connected 
disease or disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, one which is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of the claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  For the reasons set forth below, the Board finds that 
the claim is not well grounded.

I.  Background

The veteran's service medical records reflect that on 
September 20, 1951, suspicious chest findings were noted on 
X-ray study.  The veteran was hospitalized and an initial 
impression was made of pleural effusion.  The final diagnosis 
was pleurisy, tuberculous, with effusion.

The veteran's initial claim for VA disability benefits was 
submitted in August 1953.  He referred to a pulmonary 
disorder.

In a report by E. S. Carlsson, M.D., dated in October 1953, 
it was indicated that the veteran had been seen in September 
1952 and January 1953 complaining of acute respiratory 
infections.  An X-ray study of his chest in September 1952 
had been negative.  The veteran stated that he had pain after 
discharge from the Navy and also stated that he had pneumonia 
(fluid in his lungs) while in the Navy.

The veteran was afforded a VA examination in December 1953.  
He had no particular complaints.  He did not cough or 
expectorate and examination of the chest was entirely 
negative.  The respiratory sounds were normal and there were 
no rales.  A chest X-ray study showed the lung fields to be 
free of active parenchymal disease.

By rating action dated in January 1954, service connection 
was granted for pleurisy, tuberculosis with effusion.  A 
graduated schedule of ratings was assigned, with the 
condition being evaluated as 100 percent disabling, effective 
from August 1953, and to be gradually reduced to 
noncompensable, effective in June 1963.

In an August 1966 statement by Allen G. Brailey, Jr., M.D., 
it was indicated that the veteran had been examined in August 
1966 for followup of past tuberculous effusion.  He had 
developed cervical lymphadenitis following an acute 
pharyngitis and that was almost completely healed.  
Examination of the lungs was normal.  A chest X-ray study 
showed the lungs to be clear.

In a February 1967 statement, Dr. Brailey indicated that the 
veteran had been examined during that month and had no 
pulmonary complaints.  Physical examination of the lungs was 
normal.  A chest X-ray study showed thickened pleura or fluid 
in the left costophrenic sulcus.  The films were reviewed 
with a radiologist who was of the opinion that the thickened 
pleura was extremely minor and did not represent a change 
from previous X-rays taken of the veteran.

In a June 1983 statement, William E. Held, M.D., indicated 
that he had initially treated the veteran in July 1982 for an 
injury to his right leg.  In November 1978, the veteran had 
apparently had congestive heart failure.  He had been 
hypertensive and had been begun on various medications.  He 
had chronic congestive pulmonary changes that had been 
controlled with medication.  He had a few rales at the bases.  
A chest X-ray showed mild cardiomegaly with mild prominence 
of pulmonary vasculature.

The regional office later received a report from a private 
hospital reflecting the veteran's treatment in November and 
December 1979 for complaints of worsening shortness of 
breath, dry cough and nocturia.  It was noted that he had a 
past history of probable tuberculous effusion in 1952 and 
hepatitis in 1953.  Various findings were recorded on 
physical examination.  His blood pressure was significantly 
elevated.  The chest had rales halfway up the lung fields.  
An electrocardiogram showed sinus tachycardia with left 
atrial enlargement.  The final diagnoses included 
hypertensive cardiovascular disease with congestive heart 
failure, status post soft tissue injury to the left foot, 
hepatitis and tuberculous effusion.

The veteran was afforded a VA examination in July 1983.  It 
was noted that in January, he had had pneumonia and acute 
bronchitis.  Since that time, he had had a cough with clear 
sputum production and clear nasal drainage.  He had wheezing 
and shortness of breath during the previous few months.  On 
physical examination, there were normal breath sounds with 
occasional wheezes throughout the chest.  A chest x-ray study 
showed pleural thickening.  No effusions were noted.  The 
diaghragm was flattened consistent with chronic obstructive 
pulmonary disease.  The impressions included status post 
pleural tuberculosis, chronic bronchitis by history with 
wheezing on physical examination and flattened diaghragm 
compatible with chronic obstructive pulmonary disease and 
heart disease.  It was indicated that there was no evidence 
of any residual disability from the tuberculosis.

In January 1987, the veteran submitted claims for service 
connection for several conditions, including carcinoma of the 
skin and chronic obstructive pulmonary disease as due to 
exposure to ionizing radiation.  The claims were denied in a 
March 1987 rating action and the veteran appealed from the 
decision.  In a decision dated in September 1990, the Board 
denied the claims.

In November 1992, the veteran submitted a claim for service 
connection for a lung condition.

The veteran was treated at the St. Frances Medical Center 
from November 24 to December 4, 1992.  The diagnoses included 
left lower lobe pulmonary embolus with pulmonary infarction, 
chronic obstructive pulmonary disease and congestive heart 
failure.  He was transferred to a VA medical center on 
December 4.

The veteran was treated at the VA medical center from 
December 4 to December 30, 1992.  The diagnoses included 
hemothorax to the left chest of undetermined etiology, 
chronic obstructive pulmonary disease and hypertension.

A VA chest X-ray study dated in January 1993 redemonstrated 
pleural thickening on the left.  Atelectatic change above the 
pleural thickening was again noted.  Changing atelectasis was 
seen on the right.

In March 1993, the veteran submitted a claim for an increased 
rating for his service-connected lung disability.

In a June 1993 rating action, the evaluation for the 
veteran's service-connected lung disability was confirmed and 
continued.  He submitted a notice of disagreement with the 
decision later in June 1993.

In May 1994, a VA physician expressed an opinion that there 
was no etiological relationship between the veteran's 
service-connected tuberculous pleurisy with effusion and the 
hemothorax noted during the latter part of 1992.

In a May 1994 rating action, the noncompensable evaluation 
for the veteran's service-connected lung disability was 
confirmed and continued.  Service connection for an 
additional lung disability as secondary to the service-
connected lung disability was denied.

VA outpatient treatment records reflect that the veteran was 
observed and treated for various conditions from 1993 to 
1996, including chronic obstructive pulmonary disease, 
congestive heart failure and mild diabetes mellitus.

In November 1996, the veteran provided copies of pulmonary 
function studies made at a private medical service during 
that month reflecting findings including diminished FVC and 
FEV-1.

The regional office later received a report by the Lutheran 
Hospital reflecting the veteran's treatment in September 1996 
for conditions including pneumonia, chronic obstructive 
pulmonary disease, coronary artery disease and noninsulin-
dependent diabetes mellitus.

VA outpatient treatment records dated in December 1997 
reflect that examination of the chest showed inspiratory 
rales.  Various other findings were also recorded.  An 
assessment was made of chronic pain syndrome, post 
thoracotomy.

In March 1998, the regional office received a report of the 
veteran's treatment at the Gunderson Lutheran Hospital in 
January 1998 for increasing shortness of breath, wheezing and 
a productive cough.  Chest X-ray study showed increased 
bronchovascular markings, but no other abnormalities.  The 
assessment was probable bronchitis.  In February 1998, the 
assessment was chronic obstructive pulmonary disease and 
restrictive defect, secondary to multiple medical problems.

In an April 1999 statement, the veteran's wife related that 
she and the veteran had been married since May 1953 and that 
he had a lengthy history of lung problems.

VA outpatient treatment records were later received 
reflecting that the veteran was treated in 1998 and 1999 for 
various problems, including left ventricular hypertrophy and 
congestive heart failure.  An examination in January 1999 
showed rales in his chest.

In August 1999, the veteran provided a copy of a February 
1999 prescription by a private physician which the veteran 
indicated was for treatment of his chronic lung condition.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

As indicated previously, the veteran's service medical 
records reflect that he was hospitalized and treated for 
tuberculous pleurisy with effusion.  In a January 1954 rating 
action, service connection was granted for that condition 
with a graduated schedule of ratings beginning with 
100 percent in August 1953 and ending with no percent in June 
1963.

The record further discloses that the veteran subsequently 
developed other pulmonary conditions, including chronic 
obstructive pulmonary disease; however, these disorders were 
initially medically reported many years following the 
veteran's separation from his second period of military 
service.  Thus, service connection would not be warranted for 
any of those pulmonary disorders on the basis of direct 
service incurrence.  38 U.S.C.A. §§ 1110, 1131.

The veteran has maintained that the additional pulmonary 
disorders were caused by or are related to his service-
connected pulmonary condition.  However, a well-grounded 
claim requires more than a mere assertion; the claimant must 
submit supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Here, the veteran has not submitted any medical 
opinion or authority in support of his assertion.  There have 
been submitted various reports reflecting treatment of the 
veteran from private physicians and in VA and private medical 
facilities, as well as VA outpatient treatment for various 
pulmonary disorders; however, as noted previously, these 
treatment records were all many years after the veteran's 
separation from service.  None of the treating or attending 
physicians expressed an opinion that there was any 
relationship between the veteran's service-connected lung 
disability and the additional pulmonary problems.

While the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).  Again, the veteran has not submitted any medical 
opinion or other medical evidence which supports his claim.  
Thus, the veteran's claim for service connection for an 
additional lung disability on a direct basis or secondary to 
his service-connected lung disability may not be considered 
well grounded.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310.  Since 
the claim is not well grounded, it must accordingly be 
denied.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Edenfield v. Brown, 8 Vet. App. 384 (1995).


ORDER

Entitlement to service connection for an additional lung 
disability is not established.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

